Citation Nr: 1012193	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for thoracic spine scoliosis.

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk





INTRODUCTION

The Veteran served on active duty from October 2001 to April 
2006.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims of entitlement to increased ratings for his 
service-connected thoracic spine scoliosis and cervical 
strain.  Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist 
the veteran to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A review of the record indicates that the Veteran's most 
recent VA examination for his service-connected thoracic 
spine scoliosis and cervical strain was in November 2006.  A 
subsequent November 2008 VA progress note indicates reports 
of sharp pain in his neck, as well as intermittent radiating 
pain in his mid-back.  Additionally, a July 2009 outpatient 
record indicates complaints of "progressively worsening" 
back pain.  In this regard, it has been held that a veteran 
is entitled to a new VA examination where there is evidence 
that the condition has worsened since the last examination. 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).




Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate 
VA examination(s) to determine the 
nature and severity of his service-
connected thoracic spine scoliosis and 
cervical strain.  Any indicated 
diagnostic tests and studies should be 
accomplished.  All pertinent 
symptomatology and findings should be 
reported in detail.

The examiner(s) should address the 
extent of functional impairment.  In 
this regard, the examiner should 
specifically indicate whether there is 
any pain and whether there is likely to 
be additional impairment of the thoracic 
or cervical regions caused by any of the 
following: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; (4) 
incoordination.  The examiner should 
describe whether any existing pain 
significantly limits functional mobility 
of the back or neck during flare-ups or 
when repeatedly used.  If there is 
additional loss of motion with 
repetition then the examiner should 
indicate specifically how many degrees 
of motion are lost, and to the extent 
practicable, should estimate the loss of 
motion, in degrees, during periods of 
flare-up.  

2.  Thereafter, the issues on appeal 
should be readjudicated.  If the 
benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) and 
afforded the appropriate time period 
within which to respond thereto.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


